Citation Nr: 0125197	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for non-small cell carcinoma as a result of VA treatment on 
March 3, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.  

The Board observes that, on his notice of disagreement, the 
veteran had originally included a claim of entitlement to 
service connection for hypertension.  The statement of the 
case, issued in July 2001, addressed both the Section 1151 
claim as well as the hypertension claim.  The appeal was 
perfected only as to the Section 1151 claim, however.  
Accordingly, the Board is without jurisdiction as to the 
hypertension claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran was afforded a VA chest X-ray on March 3, 
1999, which reported that "findings are suspicious for some 
atelectasis in the left lower lobe, although, this could also 
present technical artifact.  Suggest clinical correlation and 
follow-up chest X-ray."  

3.  The veteran obtained a private CT scan of the chest on 
March 11, 1999, which suggested metastasis.  Further clinical 
testing resulted in a diagnosis of lung cancer, unresectable 
due to supraclavicular adenopathy.  He was treated with 
combined modality therapy but developed further multinodular 
metastatic disease in the right lung.


CONCLUSION OF LAW

The criteria for compensation benefits for non-small cell 
carcinoma pursuant to the provisions of 38 U.S.C.A. § 1151 as 
secondary to treatment at a VA medical facility on March 3, 
1999 have not been met.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106- 475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.358 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA generally has a duty to assist 
in the development of facts relating to claims for VA  
benefits.  See Veterans Claims Assistance Act of 2000 (VCAA),  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the present 
case, and based on the explanation set forth in the following 
paragraph, the Board finds that VA's duties have been 
fulfilled to the extent necessary.

Essentially, there is no issue as to the substantial 
completeness of the veteran's application for disability 
compensation benefits under 38 U.S.C.A. § 1151.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5102).  The veteran has 
been notified of the information necessary to substantiate 
his claim in the discussion contained in the July 2001 
Statement of the Case and also of the provisions of the VCAA, 
VA's re-defined duty to assist and notify claimants, and of 
the evidence that the RO has associated with the file in 
conjunction with his claim, and of the evidence that the 
veteran needed to submit, in order to substantiate his claim 
for VA benefits under § 1151.  The veteran was afforded an 
opportunity to submit any such additional evidence, but the 
record is devoid of additional evidence.  See VCAA, Pub. L. 
No. 106-475, § (a), 114 Stat. 2096, 2096- 97 (2000) (to be 
codified as amended at 38 U.S.C. § 103); see also recently 
published regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute. 

All treatment records have apparently been assembled and 
associated with the claims file.  Regarding VA's compliance 
with VA's re-defined duty to assist and notify, it is also 
noted that there is no indication in the record, nor has the 
veteran claimed, that there are additional potentially 
relevant and available records that the RO has not yet 
requested.  See VCAA, Pub. L. No. 106-475,  § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38  U.S.C. § 5103A(b) 
and (c)).  Thus, the Board is satisfied that all relevant 
facts have been properly developed and that VA has met its 
initial statutory duty to assist the veteran in developing 
all evidence necessary for an equitable disposition of his 
claim.

In the circumstances of this case, a remand would cause 
substantial delay and serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The essential facts are that the veteran was afforded a VA 
chest X-ray on March 3, 1999, which reported that "findings 
are suspicious for some atelectasis in the left lower lobe, 
although, this could also present technical artifact.  
Suggest clinical correlation and follow-up chest X-ray."  
Shortly, thereafter, the veteran obtained a private CT scan 
of the chest on March 11, 1999, reported a "perhaps 
representing metastasis" and "suggesting hilar lymph node 
metastasis" (emphasis added).  A March 17, 1999 letter report 
from Dr. A.L.R. revealed an impression of "probable" 
bronchogenic carcinoma and metastasis of the adrenal gland.  
Further clinical testing after that resulted in a more 
definitive diagnosis of lung cancer, unresectable due to 
supraclavicular adenopathy.  The veteran was treated with 
combined modality therapy but regrettably developed further 
multinodular metastatic disease in the right lung.

38 U.S.C.A. § 1151 (West Supp. 2001) provides that disability 
compensation benefits shall be awarded for a qualifying 
additional disability as if that additional disability were 
service-connected.  As pertinent to this appeal, a qualifying 
additional disability exists if the disability was not the 
result of the veteran's willful misconduct and was caused by 
VA hospital care, medical or surgical treatment or 
examination furnished to the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (a)(1) (West Supp. 2001).  

The argument which is being advanced, in essence, is that the 
compensation is warranted because, although while suspicious 
findings were obtained on VA X-ray, more diagnostic testing 
was not immediately afforded by VA.  

The Board observes that the complained of VA X-ray on March 
3, 1999 did not return a report within normal limits - 
rather, it specifically alerted the veteran to abnormal 
results and the necessity for further correlation.  Thus, the 
VA procedure was hardly "in the wrong".  Moreover, subsequent 
private testing initially was only somewhat less uncertain as 
to the nature of the abnormality.  Even further testing was 
apparently necessary to verify the pathology before treatment 
could be prescribed  

The veteran's representative stresses that some weeks were to 
have elapsed before another VA chest X-ray was to have been 
afforded.  From a legal perspective, such a proposed pause 
carries no significance because the fact is that a period of 
only eight days elapsed between when the veteran was next 
afforded other diagnostic procedures, albeit from a private 
medical provider.  A different result might obtain if a 
period of months had actually expired between the March 3, 
1999 X-ray and further clinical testing, but that is patently 
not the case here.

Regrettably, the Board's application of the pertinent 
governing criteria referable to claims for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
does not permit a favorable determination in the veteran's 
case.  

Moreover, there is no indication that the pathology was 
caused by VA medical treatment.  The records certainly 
suggest the potential presence of a disease process at the 
time of the VA X-ray on March 3, 1999, and there is no 
suggestion anywhere in the record that the process resulted 
from that X-ray.  The only such indication is that provided 
by the appellant's own contentions, which are not probative 
because the record does not show that he has any medical 
expertise that would qualify him to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  
Moreover, even if there were some indication of a connection 
between the development of pathology and the X-ray, there is 
no suggestion that the proximate cause of the process was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the care and treatment, or that it was an event 
not reasonably foreseeable.

In addition, the regulations specify that the additional 
disability must actually result from VA hospitalization or 
medical or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that the disease 
progressed will not suffice to make the additional disability 
compensable.  38 C.F.R. § 3.358(c)(1), (2).

There being no competent evidence to support the claim, the 
preponderance of the evidence is against the claim seeking 
compensation pursuant to 38 U.S.C.A. § 1151 for non-small 
cell carcinoma as a result of VA treatment on March 3, 1999.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for non-small 
cell carcinoma as a result of VA treatment on March 3, 1999 
is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

